 

7;~ ' w s»~;- -~ -
F..-

ii l=f

;._-` -“,;z nw

 

IN TI-IE UNITED STATES DISTRICT COURT

FOR TI-IE DISTR.ICT OF M()NTANA NUV 1 9 2018
BILLINGSDIVISION
District Of Montana
Bi|lin|s
UNITED STATES OF AMERICA, Cause No. CR 15-073-BLG-SPW
CV 18-1 19-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE OF
MERRILL CLARK GARDNER, APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Merrill Clark
Gardner’s motion to vacate, set aside, or correct his sentence, pursuant to 28
U.S.C. § 2255. Gardner is a federal prisoner proceeding pro se.

I. Preliminary Review

Before the United States is required to respond, the Court must determine
whether “the motion and the files and records of the case conclusively show that
the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules
Goveming Section 2255 Proceedings for the United States District Courts. A
petitioner “Who is able to state facts showing a real possibility of constitutional
error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98
F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)

(referring to Rules Governing § 2254 Cases). But the Court should “eliminate the

burden that would be placed on the respondent by ordering an unnecessary
answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254
Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255
Proceedings.

II. Background

On June 17, 2015, law enforcement officers monitored a transaction in
which Gardner sold one and a quarter pounds of methamphetamine to a
confidential source. The following day, while executing a search warrant at his
residence, officers found another pound and a quarter and $102,000 in cash. In a
consent search of a neighbor’s property, they found three more packages of a
pound and a quarter each. Gardner’s neighbor said Gardner paid him to store
Gardner’s meth on the neighbor’s property, See Aff. in Supp. of Compl. (Doc. l-
1) at 1-3 1111 1-6; Sentencing Tr. (Doc. 88) at 9:2-4. This methamphetamine,
totaling over 2.8 kilograms, was 97% pure. See Presentence Report 11 21.

On July 1, 2015, a grand jury indicted Gardner on one count of conspiring to
possess with intent to distribute 500 grams or more of a substance containing
methamphetamine, a violation of 21 U.S.C. §§ 846 and 841(a)(l) (Count 1); and
one count of possessing with intent to distribute the same, a violation of 21 U.S.C.
§ 841(a)(1) (Count 2). See Indictment (Doc. 4) at 2. The conspiracy was alleged

to have endured B‘orn January 2013 to June 2015, Gardner retained attorneys

Sandy Selvey and Paula Saye. See Notice of Appearance (Doc. 14).

On October 19, 2015, the parties filed a fully executed plea agreement.
Gardner agreed to plead guilty to Count l. The United States agreed to dismiss
Count 2 and to recommend a three-level reduction for acceptance of responsibility.
Both parties conditionally agreed to Waive appeal of the sentence. See Plea
Agreement (Doc. 30) at 2-3 111[ 2-4, 5-6 11 6, 6-7 11 8. Gardner asked for more time
to consider and was given a two-week continuance See Minutes (Doc. 33);
Change of Plea Tr. (Doc. 86) at 4:17-21. On November 20, 2015, Gardner pled
guilty in open court. See Minutes (Doc. 36).

On February 10, 2016, Selvey and Saye withdrew. A Criminal Justice Act
attorney, Brian Fay, was appointed in their stead. See Order (Doc. 48). On April
18, 2016, attorneys Larry Jent and Herrnan “Chuck” Watson appeared for Gardner.
See Notices of Appearance (Docs. 57, 59).

Sentencing was held on July 28, 2016. Gardner’s base offense level was 38.
He received a four-level enhancement as a leader/organizer and a three-level
reduction for acceptance of responsibility. His total offense level was 39. With a
criminal history category of I, his advisory guideline range was 262 to 327 months.
See Statement of Reasons (Doc. 75) at 1 § III; Presentence Report 1111 26-36, 41-
42, 67-68; U.S.S.G. ch. 5 Part A (Sentencing Table). On the United States’

motion, the offense level was reduced by four levels, or about 30%. Gardner Was

` sentenced to serve 183 months in prison, to be followed by a five-year term of
supervised release. See Sentencing Tr. (Doc. 88) at 43:6-13; Judgment (Doc. 74)
at 2-3.

Again represented by new counsel, Gardner appealed the leader/organizer
enhancement The sentence was affirmed. See Mem. (Doc. 92) at 2, United States
v. Gardner, No. 16-30183 (9th Cir. Aug. 14, 2017). Gardner’s conviction became
final on November 12, 2017. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).
He timely filed his § 2255 motion on July 29, 2018. See Mot. § 2255 (Doc. 95) at
12; 28 U.S.C. § 2255(f)(1).

III. Claims and Analysis

Gardner alleges his counsel were ineffective in various respects. These
claims are governed by Strickland v. Washingron, 466 U.S. 668 (1984). At this
stage of the proceedings, Gardner must allege facts sufficient to support an
inference (l) that counsel’s performance fell below an objective standard of
reasonableness, id. at 687-88, and (2) that there is “a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have
been different,” id. at 694. “[T]here is no reason . . . to address both components
of the inquiry if the defendant makes an insufficient showing on one.” ld. at 697.

A. Role in the Offense

Gardner seeks a new sentencing hearing so the Court can consider his own

description of his role in the offense. Counsel challenged the role adjustment at
sentencing, see Sentencing Tr. at 5:12-23:9, and also on appeal. The issue was
resolved against Gardner. He presents no reason, other than his evident
disagreement, to revisit the matter. See United States v. Renteria, 557 F.3d 1003,
1006-07'(9th Cir. 2009); United States v. Phillips, 367 F.3d 846, 856 & nn.32-35
(9th Cir. 2004); United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997).
The Court made detailed findings on the applicable criteria, see Sentencing Tr. at
25:22-30:19, and Gardner’s new allegations add nothing Weighty to the evidence
already reviewed. Neither prong of the Strickland test is met. This claim is
denied.

B. Government Motion

Gardner also says he has “received much verbal abuse” and has “come close
to being physically harmed due to my cooperation.” Mot. § 2255 (Doc. 95-1) at 6.
He believes that counsel should have warned him this would happen. He also
asserts that counsel “failed to represent Petitioner’s assistance as significant, and
worthy of a significant sentence reduction with the government motioning the
court.” Id. He asserts “[t]he government never entered a downward departure
motion into Court on my behalf.” Id. at 15; see also id. at 17-18. And he claims
that he “was expecting 40 to 50 percent off my sentence.” Id. at 6.

The United States did file a motion. lt was granted. That is why, instead of

receiving a sentence between 262 and 327 months, Gardner received a sentence of
183 months, There is no reasonable probability that Gardner would not have
cooperated and would have faced a sentencing range of 262 to 327 months, rather
than 168 to 210 months, had he known how he might be treated by other inmates
or had he known he would receive a 30% reduction rather than 40% to 50%. And
there is no realistic possibility, much less a reasonable probability, he would have
decided to take his chances at trial, as a conviction at trial was virtually certain and
his resulting guideline range likely would have been 360 months to life.

Neither prong of the Strickland test is met. This claim is denied.

C. Other Allegations

Gardner submitted two supplements in November 2018. The Court has
reviewed all of his submissions but finds no cognizable grounds for relief under 28
U.S.C. § 2255. Gardner is unhappy with his sentence, but he has not identified any
legal error in it or any fact previously unknown to the Court that could alter the
balance of the evidence presented at the time of sentencing.

IV. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applican .” Rule l 1(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner

makes “a substantial showing of the denial of a constitutional righ .” 28 U.S.C. §

2253(0)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDam'el, 529 U.S. 473, 484
(2000)).

Gardner does not meet the standard He entirely overlooks the fact that his
advisory guideline sentencing range was 262 to 327 months, Had he gone to trial
and been convicted, it would have been 360 months to life. He was sentenced to
183 months, Given the very large quantity of methamphetamine Gardner dealt, see
Sentencing Tr. (Doc. 88) at 39:7-17, the sentence he received is the best he could
reasonably hope for. He does not identify any defense or any fact that was not
considered but might have reduced his sentence even more. There is no reason to

encourage iiirther proceedings A COA is not warranted

Accordingly, IT IS HEREBY ORDERED as follows:

1. Gardner’s motion to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255 (Docs. 95, 97, 98) is DENIED.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Gardner files a Notice of Appeal.

3. The Clerk of Court shall ensure that all pending motions in this case and

in CV 18-119-BLG-SPW are terminated and shall close the civil file by entering
7

judgment in favor of the United States and against Gardner.

. %/
DATED thls / 7 day of November, 20l 8.

AWV /. M/¢zz;/

Susan P. Watters
United States District Court

